PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of ZHAO et al.
Appl. No.: 16/190,987
Filed: 14 Nov 2018
For:  CHARACTERIZATION OF POWER DELIVERY NETWORK IN FIELD PROGRAMMABLE GATE ARRAYS OR DIGITAL INTEGRATED CIRCUITS
::::::::


WITHDRAWAL FROM ISSUE UNDER 
37 CFR 1.313



The purpose of this communication is to inform you that the above-identified application is being withdrawn from issue pursuant to 37 CFR 1.313.

The above-identified application is hereby withdrawn from issue and the Corrected Notice of Allowability mailed January 27, 2021 is hereby vacated.

The above-identified application was initially allowed on July 3, 2019 without a properly signed oath/declaration by the inventors. In the absence of a properly executed oath/declaration on or before the payment of the issue fee on October 3, 2019, the application became abandoned by operation of law. The application was subsequently revived and withdrawn from issue in favor of a Request for Continued Examination, and with the name of one co-inventor being corrected. Upon determining that the application was still in condition for allowance, instead of issuing a new Notice of Allowability and Fee(s) Due and a new Notice of Allowability, a Corrected Notice of Allowability was mailed on January 27, 2021. This Corrected Notice was mailed in error since there was no outstanding Notice of Allowability to be corrected. Accordingly, it is appropriate to vacate the Corrected Notice of Allowability mailed January 27, 2021, and return the application to the examiner for taking corrective action consistent with this letter. Inconvenience to the Applicant is regretted.


The application is being forwarded to the examiner for taking appropriate act.

Telephone inquiries should be directed to Lincoln Donovan, Supervisory Patent Examiner, at (571) 272-1988.

/MINSUN O HARVEY/_______________________________
MinSun O Harvey, Acting TC Director
Technology Center 2800
Electrical Circuits & Systems

MH/ld:hp
/HIEN H PHAN/Supervisory Patent Examiner, Art Unit 2800